DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/07/2022 has been entered.
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 01/14/2022.  The arguments set forth are addressed herein below.  Claims 1-20 remain pending, Claim 20 has been newly added, and no Claims have been currently canceled.  Currently, Claims 1, 9, and 19 have been amended.  No new matter appears to have been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2014/0066195 A1) (henceforth, “Matsui”) in view of Homma et al. (US 2011/0001694 A1) (henceforth, “Homma”).
Regarding claims 1 and 9, Matsui teaches a method and an information processing device, comprising:
a controller (e.g., video game processing apparatus 100 in Para. 37 and Fig. 1) that generates a game image of an object disposed in a virtual game space (e.g., a field display area 701 indicating a virtual space (field) in which the player character exists in Fig. 7 and Para. 70); and 
a touch panel connected to the controller (e.g., the player operation receiving section 15 is configured so as to receive an operation of the player via a touch panel provided in the display section 13 in Para. 64 and Fig. 1) and that: 
displays the game image (e.g., the control section 11 first causes the display section 13 to display a movement screen according to progress of the video game on the display screen (Step S101) in Para. 69, Fig. 2);
detects an input of a user’s touch operation on the game image (e.g., when the movement screen is displayed, the control section 11 determines whether a touch operation for the virtual controller IC (the slide operation or tap operation) is received (Step S102) in Para. 80); and 
outputs, to the controller, a detection signal indicating the detection of the input (e.g., where it is determined that the touch operation for the virtual controller IC is received in Para. 81), wherein 
at an indicated position on the touch panel that is indicated by the user’s touch operation based on the detection signal and that is different from a position of the object on the touch panel (e.g., in Fig. 9 a touch input to the virtual controller IC is received in Para. 83 and in Fig. 8 a slide operation against the viewpoint operation area 702 is received in Para. 79, wherein both inputs are at a distinct position from the player character PC), and
the controller performs: a first control related to the object in response to the first operation (e.g., slide operation moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79), and a second control related to the object in response to the second operation (e.g., the player character PC moves in a direction according to the position of the slide operating portion SO that constitutes the virtual controller IC in Para. 83).
But Matsui although teaching receiving an operation of the player via a touch panel provided in the display section 13  (Para. 64 and Fig. 1), lacks in explicitly teaching the controller determines a contact surface area, the user’s touch operation is 
Regarding claims 5, 18, and 19, Matsui as modified by Homma teaches the limitations as shown above and a virtual camera (Matsui – virtual camera in Para. 74), 
Regarding claim 2, Matsui further teaches the controller controls: a first action of the object as the first control in response to the first operation (e.g., slide operation moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79); and a second action of the object as the second control in response to the second operation (e.g., the player character PC moves in a direction according to the position of the slide operating portion SO that constitutes the virtual controller IC in Para. 83).
Regarding claim 3, Matsui further teaches the controller controls: a first action of the object as the first control in response to the first operation (e.g., slide operation moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79); and a second action along with the first action as the second control in response to the second operation, wherein the second action is different from the first action (e.g., the player character PC moves in a direction according to the position of the slide operating portion SO that constitutes the virtual controller IC in Para. 83).
Regarding claim 4, Matsui further teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the 
Regarding claim 6, Matsui further teaches the controller generates a game image when the object is viewed from a virtual camera, the controller controls the virtual camera so that an appearance of the virtual game space changes when viewed from a viewpoint of the object, as the first control, in response to the first operation, and the controller controls, in response to the second operation the virtual camera so that an appearance of the virtual game space changes when viewed from a viewpoint of the object, as the second control; and an action of the object (e.g., slide operation moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79 and the player character PC moves in a direction according to the position of the slide operating portion SO that constitutes the virtual controller IC in Para. 83).
Regarding claims 7 and 11, Matsui further teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the indicated position (e.g., slide operation moves a position (or a viewpoint) 
Regarding claims 8 and 12-14, Matsui as modified by Homma teaches the controller determines: a first contact surface area at an indicated position in a first area on the touch panel by the user’s touch operation (Homma - e.g., touch with a tip of finger in Para. 65 and Fig. 7), and a second contact surface area at an indicated position in a second area on the touch panel indicated by the user’s touch operation (e.g., touch with an inner surface of finger in Para. 65 and Fig. 6), and the controller determines: whether the first operation or the second operation has been inputted based on a size of the first contact surface area; and whether the first operation or the second operation has been inputted based on a size of the second contact surface area (Homma - e.g., calculate area of finger contact related to a predetermined size in Para. 64 and Fig. 5).
Regarding claim 10, Matsui further teaches the controller determines whether a slide operation has been inputted by a movement in a predetermined direction of the indicated position (e.g., slide operation moves a position (or a viewpoint) of the virtual camera in accordance with the content of the received slide operation in Para. 79), 
Regarding claims 15-17, Matsui as modified by Homma teaches the controller determines: a first contact surface area at an indicated position in a first area on the touch panel by the user’s touch operation (Homma - e.g., touch with a tip of finger in Para. 65 and Fig. 7), and a second contact surface area at an indicated position in a second area on the touch panel indicated by the user’s touch operation (e.g., touch with an inner surface of finger in Para. 65 and Fig. 6), and the controller determines: whether the first operation or the second operation has been inputted based on a size of the first contact surface area; and whether the first operation or the second operation has been inputted based on a size of the second contact surface area (Homma - e.g., calculate area of finger contact related to a predetermined size in Para. 64 and Fig. 5).
Regarding claim 20, Matsui further teaches the user’s touch operation is a tapping operation, a swiping operation, or a flicking operation (e.g., a slide or tap operation in Para. 80).
Response to Arguments
Applicant’s arguments with respect to the prior art rejections of Claims 1-19 have been considered but are moot in view of the new ground(s) of rejection.  Because of the amendment to Claims 1. 9, and 19 new references have been applied (see above) in the prior art rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715